No. 88-289
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1988



CAMERON LEE,
                 Claimant and Appellant,
         -vs-
EUGENE LEE, d/b/a WILDERNESS RANCH
AND LODGE,
              Employer,
       and
STATE COMPENSATION INSURANCE FUND,
                 Defendant and Respondent.




APPEAL FROM:     The Workers' Compensation Court, The Honorable Timothy
                 Reardon, Judge presiding.
COUNSEL OF RECORD:
         For Appellant:
                 John H. Bothe; Bothe   &   Lauridsen, Columbia Falls,
                 Montana
         For Respondent :
                 W. D. Hutchison, Agency Legal Services Bureau,
                 Helena, Montana



                                   Submitted on Briefs:     Aug. 26, 1988
                                     Decided: September 27, 1988
         SF? 3 7 198%
Filed:




                                   Clerk
Mr. Justice Fred J. Weber delivered the opinion of the Court.

     The Workers' Compensation Court denied Cameron Lee's
claim for compensation for a July 1986 injury, ruling that
his claim is barred by his failure to give notice to his
employer pursuant to S 39-71-603, MCA. Cameron Lee appeals.
We affirm.
     The issue is whether § 39-71-603, MCA, requires a claim-
ant to notify his employer that he believes his injury is
work-related in order for the claim to be considered
compensable.
     Eugene Lee owned an outfitting business, Wilderness
Ranch & Lodge (Ranch), near Rigfork, Montana.     Cameron Lee
(Claimant) is Eugene Lee's son.     Claimant worked for the
business as a packer-guide.   On July 14, 1986, Claimant
worked at the Ranch.  At about 8 p.m., he and two of his
friends who had been helping out at the Ranch left for Hungry
Horse, Montana, where Claimant lived.     Claimant drove his
father's two-ton truck because he was to pick up a load of
hay before returning to the Ranch in the morning. Claimant
parked the truck at his home, then went out with his friends.
He was injured at approximately 2 a.m. when he was thrown out
of the back of his friend's pickup truck while returning home
from a bar. Claimant's wife told Eugene Lee about the acci-
dent and injuries the next morning.      In his deposition,
Claimant stated that he never spoke directly to his father
about his injuries. Approximately one year later, Claimant
filed a claim for workers' compensation.
     The Workers' Compensation Court issued a summary judg-
ment that Claimant did not give his employer the notice
required under S 39-71-603, MCA.    In making that judgment,
the court had before it the depositions of Eugene Lee, Claim-
ant, and Claimant's wife.    The hearing examiner's proposed
findings and conclusions, adopted by the court, stated that
"[tlhere is nothing to inform an employer father that a son
falling out of a pickup at 2:00 a.m. in the morning after
closing a local bar, was engaging in any conceivable
work-related activity. The claimant had every opportunity to
supply such notice if he considered his actions work-related,
but he failed to do so within the 60 days required in Section
39-71-603, MCA."

     Does S 39-71-603, MCA, require a claimant to notify his
employer that he believes his injury is work-related in order
for the claim to be considered compensable?
     Section 39-71-603, MCA (1985), provided:

    No claim to recover benefits   .   .
                                     . may be consid-
    ered compensable unless, within 60 days after the
    occurrence of the accident which is claimed to have
    caused the injury, notice of the time and place
    where the accident occurred and the nature of the
    injury is given to the employer .  .. Actual knowl-
    edge of the accident and injury on the part of the
    employer  .. . is equivalent to notice.
(The statute was modified in 1987 to decrease to 30 days the
time allowed to give notice.)
     Claimant argues that S 39-71-603, MCA, only requires
that the employer be notified of the employee's accident and
the resulting injuries within 60 days. He asserts that any
questions about the employer's liability are properly ad-
dressed in the handling of a subsequent workers' compensation
claim. He claims that he was talking with his friends about
setting up a hunting trip at the Ranch for the following
summer.   In his deposition, he stated that recruiting of
future clients was expected of him as part of his job.
     Claimant cites several Montana cases in arguing that the
employer need only be notified that there has been an
accident and that the employee has been injured, not that the
injury is believed to be work-related. See Wight v. Hughes
Livestock Co., Inc., (Mont. 1981), 634 P.2d 1189, 38 St.Rep.
1632; rev'd on other grounds after remand, 204 Mont. 98, 664
P.2d 303; Wilson v. Sun River Cattle Co. (1983), 206 Mont.
63, 670 P.2d 931. We conclude that these cases do not ad-
dress the issue presented here.    In those two cases, as in
the large majority of cases, notice of the place and manner
of injury makes it obvious that the injury is claimed to be
work-related.   Not so for a case such as this, where the
claimant, a packer-guide, is asserting that his activities
around 2 a.m. in a bar were work-related.
     Eugene Lee stated in his deposition that he never ex-
pected Claimant to do any recruiting of future clients for
the business.  He also stated that he was a teetotaler and
had made it clear to his employees, including Claimant, never
to drink while on duty. Further, he stated that he had no
idea that Claimant considered himself to be working that
night until he was notified that a workers' compensation
claim had been filed, over a year later.
     Constructive knowledge is not enough to satisfy the
requirements of $ 39-71-603, MCA.   Reil v. Billings Proces-
sors, Inc. (Mont. 1987), 746 P.2d 617, 623, 44 St.Rep. 1985,
1993. The employer must have notice that the claimant con-
siders his injury work-related.

    It is not enough, however, that the employer,
    through his representatives, be aware that claimant
    "feels sick", or has a headache, or fell down, or
    walks with a limp, or has a pain in his back, or
    shoulder, or is in the hospital, or has a blister,
    or swollen thumb, or has suffered a heart attack.
    There must in addition be some knowledge of accom-
    panying facts connecting the injury or illness with
    the employment, and indicating to a reasonably
     conscientious manager that the case might involve a
     potential compensation claim.
3 Larson, Workmans' Compensation Law, 5 78.31 (a)(2) pp.
15-126 to 15-136 (1988). We adopt the above standard.
     We conclude that the Workers' Compensation Court did not
err in ruling that Eugene Lee did not have adequate notice
under 5 39-71-603, MCA. The facts before the lower court do
not indicate that Eugene Lee had knowledge of accompanying
facts connecting his son's injury with his employment so that
the case might involve a potential compensation claim. Under
these facts we hold that notice under 5 39-71-603, MCA, must
have   included Claimant's belief that his injury was
work-related.
     We affirm.